NEWS BULLETIN For Further Information: AT OLD REPUBLIC: AT FINANCIAL RELATIONS BOARD: A.C. Zucaro Chairman & CEO (312) 346-8100 Leslie Loyet Analysts/Investors (312) 640-6672 lloyet@frbir.com Tim Grace Media Inquires (312) 640-6667 tgrace@frbir.com FOR IMMEDIATE RELEASE NYSE:ORI FRIDAY, AUGUST 1, 2008 OLD REPUBLIC RECLASSIFIES UNREALIZED LOSSES IN EQUITY INVESTMENT SECURITIES TO THE INCOME STATEMENT CHICAGO - August 1, 2008 - Old Republic International Corporation (NYSE: ORI), following its recent news release of earnings for the three and six months ended June 30, 2008, has reevaluated the application of its financial accounting policies pertaining to the recognition and timing of other-than-temporary impairments (“OTTI”) of equity investment securities.The subject of OTTI has garnered much greater attention in the recent atmosphere of highly volatile and unstable markets, particularly those affecting the securities of financial institutions.As a result, the Company is required to expend non-productive and valuable monetary and management resources to determine and support estimates of equity investment securities valuations whose effects have little bearing on the practical management of its insurance business.
